John A. Fogleman, justice, dissenting. I cannot agree that the question presented to us is one of credibility of witnesses or that the question presented to the circuit judge on motion for a directed verdict required any consideration of credibility. Appellee offered one version of the occurrence which did not give any indication that the “puddle” had been on the floor for any substantial length of time, as would be required for recovery. Her testimony did not make any showing that appellant was negligent. Jackson v. Hemphill, 245 Ark. 699, 434 S. W. 2d 818; Moore v. Willis, 244 Ark. 614, 426 S. W. 2d 372. This version is not even sufficient to make a jury question under the holding in Menser v. The Goodyear Tire and Rubber Company, 220 Ark. 315, 247 S. W. 2d 1019, where the substance looked like floor wax, and it appeared that someone had either tried to apply it or remove it. On the other hand, the witness called by appellee gave an entirely different description of the foreign substance on the floor, which, coupled with the testimony of the store manager, presented a jury question as to negligence and liability. Still, this version, completely inconsistent with appellant’s, is no more probable than that recited by appellee, juries should not be permitted to speculate as to the proximate cause of an injury in choosing between two equally probable causes. Turner v. Hot Springs Street Ry. Co., 189 Ark. 894, 75 S. W. 2d 675. Where the testimony leaves the matter uncertain and shows that any one of two or more things may have caused an injury, for one of which the defendant would be liable and the others he would not, there can be no verdict for the plaintiff. Missouri P. R. Co. v. Hampton, 195 Ark. 335, 112 S. W. 2d 428. When evidence is consistent with either of two inconsistent hypotheses, it tends to prove neither. Stambaugh v. Hayes, 44 N. M. 443, 103 P. 2d 640 (1940); N. L. R. B. v. Standard Oil Co., 124 F. 2d 895 (10th Cir. 1941); Bussman v. N. L. R. B., 111 F. 2d 783 (8th Cir. 1940); P. F. Collier & Son Co. v. Hartfeil, 72 F. 2d 625 (8th Cir. 1934); 32A C. j. S. 819, Evidence § 1042. When a plaintiff produces evidence consistent with a hypothesis that defendant is not negligent and also offers evidence consistent with a hypothesis that he is, the proof establishes neither. Gunning v. Cooley, 281 U. S. 90, 50 S. Ct. 231, 74 L. Ed. 720 (1930). I respectfully dissent and would reverse the judgment. I am authorized to state that Mr. Justice Jones joins in this dissent.